Title: James Madison to John H. Lee, 12 June 1831
From: Madison, James
To: Lee, John H.


                        
                            
                                Dr Sir
                            
                            
                                
                                    
                                
                                June 12. 1831
                            
                        
                        
                        The inclosed letter contains the answer given on the part of Mrs. Willis to your favor of Apl. 13. I concur
                            in the request that you will be governed altogether by your own judgement in the steps remaining to be taken, in the trust
                            you have so kindly undertaken & so judiciously managed for us. On the question of buying in the land, if sold
                            under the decree of the Court, and of selling it out on our acct. in the lump or in lots; & in all that relates to
                            the payments &c. our interests will be best provided for by your knowledge of what will affect it, and
                            by the friendly attention which has already laid us under so many obligations. The satisfaction we shall receive from the
                            close of the business now in prospect, will be greatly increased, by the relief it will give you from the irksome task
                            which has been imposed on you, & which has been so much protracted by vexatious causes. I beg you Sir to accept
                            the thankfulness which is due from me, & to be assured of my cordial esteem, and all my good wishes
                        
                            
                                
                            
                        
                    